Case 1:18-cv-04983-BMC Document 23-1 Filed 01/10/19 Page 1 of 12 PageID #: 115




         EXHIBIT 1
Case 1:18-cv-04983-BMC Document 23-1 Filed 01/10/19 Page 2 of 12 PageID #: 116




                                                           DISH Network 009496
Case 1:18-cv-04983-BMC Document 23-1 Filed 01/10/19 Page 3 of 12 PageID #: 117




                                                           DISH Network 009497
Case 1:18-cv-04983-BMC Document 23-1 Filed 01/10/19 Page 4 of 12 PageID #: 118




                                                           DISH Network 009498
Case 1:18-cv-04983-BMC Document 23-1 Filed 01/10/19 Page 5 of 12 PageID #: 119




                                                           DISH Network 009499
Case 1:18-cv-04983-BMC Document 23-1 Filed 01/10/19 Page 6 of 12 PageID #: 120




                                                           DISH Network 009500
Case 1:18-cv-04983-BMC Document 23-1 Filed 01/10/19 Page 7 of 12 PageID #: 121




         EXHIBIT 2
Case 1:18-cv-04983-BMC Document 23-1 Filed 01/10/19 Page 8 of 12 PageID #: 122
Case 1:18-cv-04983-BMC Document 23-1 Filed 01/10/19 Page 9 of 12 PageID #: 123
Case 1:18-cv-04983-BMC Document 23-1 Filed 01/10/19 Page 10 of 12 PageID #: 124




         EXHIBIT 3
Case 1:18-cv-04983-BMC Document 23-1 Filed 01/10/19 Page 11 of 12 PageID #: 125
Case 1:18-cv-04983-BMC Document 23-1 Filed 01/10/19 Page 12 of 12 PageID #: 126
